Douglas, J.,
concurring. I agree with the analysis contained in today’s decision, and write separately only to clarify certain aspects of the review process for orders of a board of education terminating a teacher’s contract.
As explained by the majority, where a referee makes a recommendation to the board, the board is not absolutely bound to follow that recommendation, but must accord it considerable weight in making its decision. The teacher may then appeal the board’s order to the court of common pleas, wherein the court shall examine the record and may, in its discretion, take additional evidence. R.C. 3319.16. The common pleas court may then reverse the board’s order “where * * * such order is not supported by or is against the weight of the evidence.” Hale v. Bd. of Edn. (1968), 13 Ohio St. 2d 92, 42 O.O. 2d 286, 234 N.E. 2d 583, paragraph one.of the syllabus. If the judgment of the court of common pleas is then appealed to the court of appeals, review in the appellate court is strictly limited to a determination of whether the common pleas court abused its discretion. This scope of review is, of course, extremely narrow. The term “abuse of discretion” has been defined as implying “ ‘not merely error of judgment, but perversity of will, passion, prejudice, partiality, or moral delinquency.’ ” State, ex rel. Commercial Lovelace Motor Freight, Inc., v. Lancaster (1986), 22 Ohio St. 3d 191, 193, 22 OBR 275, 277, 489 N.E. 2d 288, 290, quoting State, ex rel. Shafer, v. Ohio Turnpike Comm. (1953), 159 Ohio St. 581, 590-591, 50 O.O. 465, 469, 113 N.E. 2d 14, 19.
The circumscribed scope of review in the court of appeals is amply justified, for it is the trial court, not the appellate court, which has had the opportunity to observe the demeanor of the witnesses and judge their credibility firsthand. It is more difficult for a court of appeals to evaluate such vital matters as credibility from transcriptions of testimony witnessed live by the trial court. The fact that the only two fact-finders in the instant case, the referee and the trial court, both found in favor of appellant after viewing the witnesses is itself a very compelling basis for upholding their findings.
That the court of appeals did not apply the proper standard of review is apparent from the entire thrust of its opinion, which considered the evidence and then determined that the order of *295the board was supported by the record. That is not the question. The question for the court of appeals is whether the judgment of the common pleas court constitutes an abuse of discretion. I am in complete agreement with the decision today, holding that no such abuse of discretion occurred.
H. Brown, J., concurs in the foregoing opinion.